DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-8, 10-13, 15-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2016.04(a)(2)(II).
Step 1:
Claims 1-8, 11-13, 15-18 and 20-23 meet the step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a system” of claims 1-9 satisfies a “machine” category, “a method” of claims 11-13 and 15 satisfies a “process” category, and “a non-transitory machine-readable medium” of claims 16-18 and 20-23 satisfies a “composition of matter” category.  (Note that the preamble of several dependent claims are objected to below and need correction in order to be consistent with the claim they depend from.)
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, as regarding claim 1, the claim as a whole recites a method facilitating steps of a mental process as explained in details below.
Claim 1 in general is directed to diagnosing brain health. 
The limitation of “determining at least one marker from the received cornea image data”, as drafted, is a process step, under its broadest reasonable interpretation covering performance of the limitations by one’s own mental processes. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step, then it falls within the “mental steps” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
With regard to claim 1, the claim recites a microscope, however the microscope fails to direct the claim to significantly more than an abstract idea since the microscope is part of insignificant extra-solution data gathering.  Moreover, the microscope operates according to its well known, routine, and conventional function to capture digital images.  In addition, claim 1 recites a processor and a memory storing code sections comprising instructions for performing the method steps.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Additional claim 1 method steps of receiving and outputting data are routine and conventional extrasolution activities that likewise fail to integrate the mental process into a practical application.  Independent claims 11 and 16 have corresponding limitations and are similarly directed to an abstract idea without significantly more.  Dependent claims 2-8, 12, 13, 15, 17, 18, and 20-23 merely recite additional mental steps and/or extrasolution activity.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Step 2B, prong 2 test:
Claims 1-8, 11-13, 15-18 and 20-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a microscope to obtain digital images, generic processor, and memory cannot provide an inventive concept.  Therefore claims 1-8, 11-13, 15-18 and 20-23 are not patent eligible.
Claim Objections
3.	Claim 7 is objected to because of the following informalities:  the phrase “wherein the first set of cornea image data corresponds to image data with at a first time” should read “wherein the first set of cornea image data corresponds to image data at a first time”.  Appropriate correction is required.
4.	Claim 10 is objected to because of the following informalities:  the phrase “The system of claim 7” should read “The system of claim 9”.  Appropriate correction is required.
5.	Claims 12-15 are objected to because of the following informalities:  in each of claims 12-15, the phrase “The system of claim 11” should read “The method of claim 11”.  Appropriate correction is required.
6.	Claims 17-21 are objected to because of the following informalities:  in each of claims 17-21, the phrase “The system of claim 16” should read “The non-transitory machine-readable medium of claim 16”.  Appropriate correction is required.
7.	Claim 22 is objected to because of the following informalities:  the phrase “The system of claim 21” should read “The non-transitory machine-readable medium of claim 21”.  Appropriate correction is required.
8.	Claim 23 is objected to because of the following informalities:  the phrase “The system of claim 22” should read “The non-transitory machine-readable medium of claim 22”.  Appropriate correction is required.
Allowable Subject Matter
9.	Claims 1-8, 11-13, 15-18 and 20-23 are allowable over the prior art and are allowed if the 35 U.S.C. 101 rejection and claim objections above are overcome.  Claims 9, 14 and 19 are allowed.  Claim 10 is allowable over the prior art and is allowed if the claim objection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667